—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered November 4, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s claim that the trial court erred in admitting testimony concerning the content of a police radio communication. The challenged testimony was properly admitted to explain the police officers’ presence at the scene and to avoid speculation by the jury (see, People v Estrada, 187 AD2d 727; People v Burrus, 182 AD2d 634; People v Switzer, 115 AD2d 673).
Moreover, the court’s clear instructions to the jurors that the content of the radio report was not admitted to establish its truth, but only for the purpose of making them "understand the actions of the officers subject to their credibility”. The court’s admonition that "the defendant is not charged with any assault”, effectively eliminated any risk of prejudice to the defendant as a result of admission of the testimony and the prosecutor’s references thereto (see, People v Burrus, supra; People v Love, 92 AD2d 551).
We have considered the defendant’s remaining contention and find it to be without merit. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.